                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. 8:19-cv-00197-KES                                            Date: April 16, 2019

Title: MANTRA BAND, LLC v. OZPAR PTY LTD.


PRESENT:

         THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

               Jazmin Dorado                                    Not Present
              Courtroom Clerk                                  Court Reporter

       ATTORNEYS PRESENT FOR                           ATTORNEYS PRESENT FOR
             PLAINTIFF:                                     DEFENDANT:
                None Present                                   None Present



       PROCEEDINGS (IN CHAMBERS): ORDER to Show Cause Why Case
                                  Should Not Be Dismissed For Failure
                                  to Follow Local Rules


        Per Local Rule 3-1, “In all cases where jurisdiction is invoked in whole or in part
under 28 U.S.C. § 1338 (regarding patents, plant variety protection, copyrights and
trademarks), the attorney or party presenting the matter must also provide at the time of
filing the required notice to the Patent and Trademark Office in patent, plant variety
protection and trademark matters (Form AO-120) and the required notice to the
Copyright Office in copyright matters (Form AO-121).”

       Plaintiff identifies its lawsuit as “an action for trade dress infringement, trade dress
dilution, and unfair competition arising under the trademark laws of the United States,
Title 15, United States Code. Jurisdiction as to these claims is conferred on this Court by
28 U.S.C. §§ 1331, 1338(a) and (b).” (Complaint ¶ 12.)

      On February 1, 2019, the Court Clerk’s Office issued a Notice advising that Local
Rule 3-1 requires Plaintiff to file forms AO-120 and AO-121. (Dkt. 11.) Plaintiff was
advised to file the required forms within 10 days. (Id.)
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:19-cv-00197-KES                                              Date: April 16, 2019
                                                                                       Page 2

       The February 2019 filing deadline has now long passed, but counsel failed to file
the forms or otherwise respond to the Notice. The Court, therefore, orders Plaintiff to
show cause why this action should not be dismissed for failure to comply with Local
Rule 3-1.

       Plaintiff may discharge this order by doing either of the following before April 30,
2019: (1) filing forms AO-120 and/or AO-121 or (2) filing a “Response to OSC”
explaining why Local Rule 3-1 does not apply to this lawsuit.

                                                               Initials of Deputy Clerk JD
